Restricted Stock Unit Award Terms
under the
ACE Limited 2004 Long-Term Incentive Plan

            The Participant has been granted a Restricted Stock Unit Award by
ACE Limited (the "Company") under the ACE Limited 2004 Long-Term Incentive Plan
(the "Plan").  The Restricted Stock Unit Award shall be subject to the following
Restricted Stock Unit Award Terms:

            1.         Terms of Award.  Subject to the following Restricted
Stock Unit Award Terms, the Participant has been granted the right to receive
shares of Stock of the Company (“Units”) as of the Delivery Date.  Each “Unit”
represents the right to receive one share of Stock.  The following words and
phrases used in these Restricted Stock Unit Award Terms shall have the meanings
set forth in this paragraph 1:

            (a)        The "Participant" is the individual recipient of the Unit
Award on the specified Grant Date.

            (b)        The "Grant Date" is [Insert the date].

            (c)        The number of "Units" shall be that number of Units
awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.

            (d)        The “Delivery Date” shall be end of the Restricted
Period, with respect to the applicable Units.

            (e)        Other words and phrases used in these Restricted Stock
Unit Award Terms are defined pursuant to paragraph 9 or elsewhere in these
Restricted Stock Unit Award Terms.

            2.         Restricted Period.  Subject to the limitations of these
Restricted Stock Unit Award Terms, the "Restricted Period" for each Installment
of Units shall begin on the Grant Date and end as described in the following
schedule (but only if the Date of Termination has not occurred before end of the
Restricted Period):

                         INSTALLMENT                     

                     RESTRICTED                             
                    PERIOD WILL                             
                       END ON:                                   

                ¼ of Restricted Stock Units              

      One year anniversary of the Grant Date     

                ¼ of Restricted Stock Units              

      Two year anniversary of the Grant Date     

                ¼ of Restricted Stock Units              

     Three year anniversary of the Grant Date    

                ¼ of Restricted Stock Units              

     Four year anniversary of the Grant Date     

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 2, if a Change in
Control occurs both (i) on or before the Date of Termination and (ii) when the
end of the Restricted Period for one or more Installments of Units has not
previously occurred, the Restricted Period for such Installments shall end upon
such Change in Control.

            3.         Transfer and Forfeiture of Shares.  Except as otherwise
determined by the Committee in its sole discretion, the Participant shall
forfeit the Units as of the Participant's Date of Termination, if such Date of
Termination occurs prior to the end of the Restricted Period which applies to
those Installments.  If the Participant's Date of Termination has not occurred
prior to the last day of the Restricted Period with respect to any Installment
of the Units, then, as soon as administratively practicable following the end of
such Restricted Period, that Installment of Units shall be delivered to the
Participant in the form of Stock free of all restrictions.

            4.         Withholding.  All deliveries and distributions under
these Restricted Stock Unit Award Terms are subject to withholding of all
applicable taxes.  At the election of the Participant, and subject to such rules
and limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied through the surrender of shares of
Stock which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan.

            5.         Transferability.  Except as otherwise provided by the
Committee, the Restricted Stock Unit Award may not be sold, assigned,
transferred, pledge or otherwise encumbered during the Restricted Period.

            6.         Dividends.  The Participant shall be permitted to receive
cash payments equal to the dividends and distributions paid on shares of Stock
to the same extent as if each Unit was a Share of Stock, and those shares were
not subject to the restrictions imposed by this Agreement and the Plan;
provided, however, that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions occurring on or after the date, if any, on which the
Participant has forfeited the Units.

            7.         Voting.  The Participant shall not be a shareholder of
record with respect to the Units and shall have no voting rights with respect to
the Units during the Restricted Period.

            8.         Participant’s Rights to Shares.  Prior to the delivery of
shares of Stock which are to be delivered pursuant to this Agreement,(a) the
Participant shall not be treated as owner of the shares, shall not have any
rights as a shareholder as to those shares, and shall have only a contractual
right to receive them, unsecured by any assets of the Company or its
subsidiaries; and (b) the Participant’s right to receive such shares will be
subject to the adjustment provisions relating to mergers, reorganizations, and
similar events set forth in the Plan.

            9.         Definitions.  For purposes of these Restricted Stock Unit
Award Terms, words and phrases shall be defined as follows:

            (a)        Change in Control.  The term "Change in Control" shall be
defined as set forth in the Plan.

--------------------------------------------------------------------------------

            (b)        Date of Termination.  A Participant's "Date of
Termination" means, with respect to an employee, the date on which the
Participant's employment with the Company and Related Companies terminates for
any reason, and with respect to a Director, the date immediately following the
last day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's transfer
of employment between the Company and a Related Company or between two Related
Companies; further provided that a Date of Termination shall not be deemed to
occur by reason of a Participant's cessation of service as a Director if
immediately following such cessation of service the Participant becomes or
continues to be employed by the Company or a Related Company, nor by reason of a
Participant's termination of employment with the Company or a Related Company if
immediately following such termination of employment the Participant becomes or
continues to be a Director; and further provided that a Participant's employment
shall not be considered terminated while the Participant is on a leave of
absence from the Company or a Related Company approved by the Participant's
employer.

            (c)        Director.  The term "Director" means a member of the
Board, who may or may not be an employee of the Company or a Related Company.

            (d)        Record-Keeping System.  The term “Record-Keeping System”
means the record-keeping system developed and maintained by third parties
contracted by the Company to keep records and facilitate Participant interfaces
with respect to the Plan and awards granted thereunder.

            10.       Plan Definitions.  Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan is
similarly used in these Restricted Stock Unit Award Terms.

            11.       Heirs and Successors.  The Restricted Stock Award Terms
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company's assets and business.  If any benefits deliverable to the Participant
under these Restricted Stock Unit Award Terms have not been delivered at the
time of the Participant's death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of these Restricted
Stock Unit Award Terms and the Plan.  The "Designated Beneficiary" shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall
require.  If a deceased Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be distributed to the legal representative of the estate of
the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Restricted
Stock Unit Award Terms, then any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

            12.       Administration.  The authority to manage and control the
operation and administration of these Restricted Stock Unit Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Restricted Stock Unit Award Terms as it has with respect to the Plan.  Any
interpretation of these Restricted Stock Unit Award Terms by the Committee and
any decision made by it with respect to these Restricted Stock Unit Award Terms
are final and binding on all persons.

--------------------------------------------------------------------------------

            13.       Plan and Corporate Records Govern.  Notwithstanding
anything in these Restricted Stock Unit Award Terms to the contrary, these
Restricted Stock Unit Award Terms shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and these Restricted Stock Unit Award Terms are
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan.  Notwithstanding anything
in the Restricted Stock Unit Terms to the contrary, in the event of any
discrepancies between the corporate records regarding this award and the
Record-Keeping System, the corporate records shall control.

            14.       Not An Employment Contract.  The Restricted Stock Unit
Award will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Related Company, nor will
it interfere in any way with any right the Company or any Related Company would
otherwise have to terminate or modify the terms of such Participant's employment
or other service at any time.

            15.       Notices.  Any written notices provided for in these
Restricted Stock Unit Award Terms or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail.  Notices sent by mail
shall be deemed received three business days after mailing but in no event later
than the date of actual receipt.  Notices shall be directed, if to the
Participant, at the Participant's address indicated by the Company's records, or
if to the Company, at the Company's principal executive office.

            16.       Fractional Shares.  In lieu of issuing a fraction of a
share, resulting from an adjustment of the Restricted Stock Unit Award pursuant
to paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to
pay to the Participant an amount equal to the fair market value of such
fractional share.

            17.       Amendment.  The Restricted Stock Unit Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.

            IN WITNESS WHEREOF, the Company has caused these presents to be
executed in its name and on its behalf, all as of the Grant Date.

 

                                                                        ACE
LIMITED

                                                                        By:
_________________________________
                                                                        Its: 
_________________________________

 

